DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5, 7-12, 14-17, 19, and 20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a method for controlling display brightness of a mobile terminal comprising: turning on a light sensor in the mobile terminal to monitor ambient brightness in real time, and turning on a acceleration sensor to monitor a rotation angle in real time at the same time; respectively monitoring the ambient brightness and the rotation angle after a position of the mobile terminal is changed through the light sensor and the acceleration sensor after the position of the mobile terminal is changed; and calculating an ambient brightness change value and a rotation angle change value of the mobile terminal by the mobile terminal based on the ambient brightness and the rotation angle after the position is changed; determining whether or not the ambient brightness change value and the rotation angle change value 
Claims 2-5, 7, and 8 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 9 is allowed since the claim recites a mobile terminal comprising a processor, a memory communicatively connected to the processor, the memory storing a computer program, the processor being configured to call the computer program in the memory to implement operations of: turning on a light sensor in the mobile terminal to monitor ambient brightness in real time, and turning on a acceleration sensor to monitor a rotation angle in real time at the same time; respectively monitoring the ambient brightness and the rotation angle after a position of the mobile terminal is changed through the light sensor and the acceleration sensor after the position of the mobile terminal is changed; and calculating an ambient brightness change value and a rotation angle change value of the mobile terminal by the mobile terminal based on the ambient brightness and the rotation angle after the position is changed; determining whether or not the ambient brightness change value and the rotation angle change value monitored by the mobile terminal are respectively smaller than a preset brightness and a preset angle; controlling the display brightness of the mobile terminal unchanged when both the ambient brightness change value and the rotation angle change value are respectively smaller than the preset brightness and the preset angle; and controlling the mobile terminal to automatically adjust the display brightness when both the ambient brightness 
Claims 10-12, 14, and 15 are allowed as being dependent upon aforementioned independent claim 9.
Independent claim 16 is allowed since the claim recites a memory device storing a computer program, the computer program being executable to implement operations of: turning on a light sensor in the mobile terminal to monitor ambient brightness in real time, and turning on a acceleration sensor to monitor a rotation angle in real time at the same time; respectively monitoring the ambient brightness and the rotation angle after a position of the mobile terminal is changed through the light sensor and the acceleration sensor after the position of the mobile terminal is changed; and calculating an ambient brightness change value and a rotation angle change value of the mobile terminal by the mobile terminal based on the ambient brightness and the rotation angle after the position is changed; determining whether or not the ambient brightness change value and the rotation angle change value monitored by the mobile terminal are respectively smaller than a preset brightness and a preset angle; and controlling the display brightness of the mobile terminal unchanged when both the ambient brightness change value and the rotation angle change value are respectively smaller than the preset brightness and the preset angle.
Claims 17, 19, and 20 are allowed as being dependent upon aforementioned independent claim 16.
The closest prior art by Lamy et al. (hereinafter Lamy – USPN 9767599) discloses a device wherein the display is adjusted by a calculated Bidirectional Reflectance and turning on a acceleration sensor to monitor a rotation angle in real time at the same time; respectively monitoring the ambient brightness and the rotation angle after a position of the mobile terminal is changed through the light sensor and the acceleration sensor after the position of the mobile terminal is changed; and calculating an ambient brightness change value and a rotation angle change value of the mobile terminal by the mobile terminal based on the ambient brightness and the rotation angle after the position is changed; determining whether or not the ambient brightness change value and the rotation angle change value monitored by the mobile terminal are respectively smaller than a preset brightness and a preset angle; and controlling the display brightness of the mobile terminal unchanged when both the ambient brightness change value and the rotation angle change value are respectively smaller than the preset brightness and the preset angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694